JUDGE DAILEY
specially concurring.
I join in the majority’s decision here. I write only to emphasize that the decision should not be read as endorsing the view that plaintiffs injuries “result[ed] from” the operation of a motor vehicle, within the meaning of § 24-10-106(l)(a), C.R.S.2001. Section 24-10-106(l)(a) may very well require more than the mere “but for” causal connection that existed here between the officer’s operation of the motor vehicle and plaintiffs injuries. In light of the way in which we resolved the appeal, however, it was not necessary to address that question.